Citation Nr: 1713641	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to a rating in excess of 10 percent since April 24, 2008, for status-post spontaneous pneumothorax.

5.  Entitlement to a rating in excess of 10 percent since April 24, 2008, for status-post spontaneous pneumothorax scar.

(The issues of whether new and material evidence has been presented to reopen claims for service connection for depression, anxiety, and psychosis and, if so, whether service connection is warranted, service connection for an acquired psychiatric disorder, an increased rating for a left ankle disorder, and entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) are the subjects of a separate decision.)


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from April 1981 to October 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March and December 2009 decisions of the Roanoke, Virginia, Regional Offices (RO). In August 2013, the Board remanded the appeal to the RO for additional action.

In its August 2013 remand, the Board referred the issues of service connection for claims based on radiation and asbestos exposure, as well as a claim for an automobile allowance. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  A low back disorder did not originate in service, did not manifest to a compensable degree within one year of service separation, and was not caused or aggravated by the Veteran's service-connected left ankle disability.

2.  A bilateral hip disorder did not originate in service, did not manifest to a compensable degree within one year of service separation, and was not caused or aggravated by the Veteran's service-connected left ankle disability.

3.  A bilateral knee disorder did not originate in service, did not manifest to a compensable degree within one year of service separation, and was not caused or aggravated by the Veteran's service-connected left ankle disability.

4.  During the period on appeal, the Veteran's status-post spontaneous pneumothorax has been shown to be manifested by no more than pain at the right thorax, use of an inhaler, shortness of breath, weekly asthmatic attacks, cough with sputum, night sweats, pain or discomfort over the chest area on exertion, and chronic respiratory problems, and lowest FEV-1 was 72 percent predicted and his lowest FEV-1/FVC was 79 percent.

5.  During the period on appeal, the Veteran's status-post spontaneous pneumothorax scar has been shown to be manifested by no more than pain, 4 centimeters in length, and 1 centimeter wide.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.326(a) (2016).

2.  The criteria for service connection for a bilateral hip disorder have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.326(a) (2016).

3.  The criteria for service connection for a bilateral knee disorder have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.326(a) (2016).

4.  The criteria for a rating in excess of 10 percent, since April 24, 2008, for status-post spontaneous pneumothorax have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.96, 4.97, Diagnostic Code 6843 (2016).

5.  The criteria for a rating in excess of 10 percent, since April 24, 2008, for status-post spontaneous pneumothorax scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including June 2008 and April and June 2009 notices which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The June 2008 and April and June 2009 notices were issued to the Veteran prior to the March and December 2009 rating decisions from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

A.  Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

As a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran has been diagnosed with degenerative arthritis in the low back, both hips, and both knees. He also had a tear in the left knee meniscus and underwent arthroscopy.

Service treatment records are silent as to any left or right knee disorder symptoms and he reported no knee complaints on his August 1982 or April 1984 reports of medical history. On the August 1982 report of medical history, the Veteran reported recurrent back pain. However, he was found to be normal on a physical examination conducted at that time. He subsequently reported no back pain on the April 1984 report of medical history and was also found to be normal on a physical examination conducted at that time. The only in-service report of a hip disorder was a June 1984 note that the Veteran was being seen for a follow-up as to his left hip. The treating physician indicated at that time, however, that his treatment was for a boil on his right buttocks. There is no further mention of the left hip and no indication of any right hip treatment. He reported no hip complaints on his August 1982 or April 1984 reports of medical history

Service personnel records indicate that the Veteran underwent three weeks of airborne training and the Veteran reported at a July 2014 VA examination that he took a total of 20 parachute jumps. 

An August 2002 private orthopedic treatment record states that the Veteran complained of right hip pain beginning approximately four months prior. The report also states that he had "[n]o back or radicular symptoms," that his spine alignment was unremarkable, and that he had no truncal list or scoliosis, no tenderness, no limitation of motion, and no spasm. There was no reported left or right knee disability and the Veteran did not report any knee symptoms at that time. An April 2009 X-ray study found that both hips were normal.

At his July 2014 VA examination, the Veteran reported that he briefly experienced a sore back once in service in 1984 after a hard landing from a parachute jump but never reported it and was never seen in service. He stated that he had intermittent low back pain after that point which worsened following a November 2005 motor vehicle accident. He also reported that his left hip pain began in 2004, his right hip pain began in 2006, and his right knee pain began in 2007. He reported that left knee pain began in service in 1984 from his parachute jumps but that he never reported it and was never seen in service for his left knee. The examiner opined that the Veteran's bilateral knee disorder, bilateral hip disorder, and low back disorder were not caused by service as there was no objective evidence of disorders in service and that three weeks of parachute jump training would not cause any of his disorders. The examiner further opined that the Veteran's bilateral knee, bilateral hip, and low back disorders were not caused or aggravated by his service-connected left ankle disability as testing determined that the Veteran's abnormal gait was caused by his left knee disability and not his ankle disability. The examiner further stated that the left ankle disability did not result in any nerve or muscle damage and did not affect his leg length so there was no damage to the left ankle that could cause or aggravate his low back, bilateral hip, and bilateral knee disorders. The examiner reiterated these opinions in November 2015 and February 2016 addendum opinions.

The preponderance of the evidence is against the Veteran's claims for service connection for low back, bilateral hip, and bilateral knee disorders. The Veteran's first complaint of a right hip disorder was in 2002 and a left hip disorder was in 2004. As late as April 2009, the Veteran's hips were normal. The Veteran reported in July 2014 that his right knee disorder began in 2007 and the VA examiner opined that the Veteran's in-service parachute jumps would not have caused these disorders to arise many years later. Therefore, there is no indication that the Veteran's bilateral hip disorder and right knee disorder began in service or within a year of his October 1986 separation from service.

The Veteran has reported that his low back disorder began in service after a fall following a parachute jump. The weight of the evidence is against such a finding. Although in August 1982, to the question of whether "ever had" or then had "recurrent back pain, he responded affirmatively, he was examined and determined to be normal at that time. Additionally, in April 1984, he reported no back pain and again was normal on examination. Although he now reports that his low back pain began in 1984 in service, this report conflicts with the evidence in his service treatment records. The August 2002 orthopedic treatment record indicates that his back was normal at that time and he reported no symptoms. The first record of treatment for a back disorder is following the Veteran's November 2005 motor vehicle accident. Therefore, the Veteran's report that his low back disorder began in service is not credible. There is also no evidence that his low back disorder began within a year of service separation.

The Veteran has reported that his left knee disability began in 1984 in service following a parachute jump. The weight of the evidence is against such a finding. There is no evidence of any in-service treatment for a knee disorder and no complaints of knee pain on either August 1982 or April 1984 reports of medical history. There also was no indication of a left knee disorder in August 2002 and he reported no knee problems at that time. The earliest indication of a left knee disorder was a complaint of pain in a February 2007 VA treatment record, but an April 2009 X-ray study found that the knee was normal and that there were "no arthritic changes." Therefore, the Veteran's report that his left knee disorder began in service is not credible. There is also no evidence that his left knee disorder began within a year of service separation.

There is also no evidence that the Veteran's disorders were caused or aggravated by his service-connected left ankle disability. The report of his July 2014 VA examination discussed how the nature of his left ankle disability would not cause or aggravate his other disabilities and that his abnormal gait did not result from the ankle disability. Therefore, his low back, bilateral knee, and bilateral hip disorders were not caused or aggravated by his service-connected left ankle disability.  

The preponderance of the evidence is against a finding that the Veteran's low back, bilateral knee, and bilateral hip disorders began in service, manifested to a compensable degree within a year of service separation, or were caused or aggravated by his service-connected left ankle disability. Therefore, service connection is not warranted and the claims are denied.

B.  Increased Ratings

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

1.  Status-Post Spontaneous Pneumothorax

The Veteran's status-post spontaneous pneumothorax is related according to 38 C.F.R. § 4.97, diagnostic code 6843. Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other. Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847. A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. However, in cases protected by the provisions of Pub.L. 90-493, the graduated ratings of 50 and 30 percent for inactive tuberculosis will not be elevated. 38 C.F.R. § 4.96a

Under 38 C.F.R. § 4.96(b) , Public Law 90-493 repealed section 356 of title 38, United States Code which had provided graduated ratings for inactive tuberculosis. The repealed section, however, still applies to the case of any veteran who on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis. The use of the protective provisions of Pub.L. 90-493 should be mentioned in the discussion portion of all ratings in which these provisions are applied. For application in rating cases in which the protective provisions of Pub.L. 90-493 apply the former evaluations pertaining to pulmonary tuberculosis are retained in 
§ 4.97.

Under 38 C.F.R. § 4.96(c), when evaluating any claim involving complete organic aphonia, refer to § 3.350 of this chapter to determine whether the veteran may be entitled to special monthly compensation. Footnotes in the schedule indicate conditions which potentially establish entitlement to special monthly compensation; however, there are other conditions in this section which under certain circumstances also establish entitlement to special monthly compensation.

Under 38 C.F.R. § 4.96(d), pulmonary function tests (PFT's) are required to evaluate the conditions listed in diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845 except:  (i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less. If a maximum exercise capacity test is not of record, evaluate based on alternative criteria. (ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed. (iii) When there have been one or more episodes of acute respiratory failure. (iv) When outpatient oxygen therapy is required.

If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. When the PFT's are not consistent with clinical findings, evaluate based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case. Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes. When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability. If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio. 38 C.F.R. § 4.96 (2016).

Diagnostic code 6843 provides that a 10 percent rating is warranted for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66-to 80-percent predicted. A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; Diffusion DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 38 C.F.R. § 4.97, Diagnostic Code 6843 (2016).

The diagnostic code also states that, alternatively, the primary disorder should be rated. Notes to diagnostic code 6843 state:

Note (1): A 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved. 
 
Note (2): Following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. 
 
Note (3): Gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling. Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement. Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated.

A June 2008 chest X-ray was "unremarkable." In July 2008, the Veteran was afforded a VA examination. The Veteran reported that he had "no symptoms of hemoptysis, loss of appetite, daily cough with blood-tinged sputum, orthopnea, cough with purulent sputum or shortness of breath." He reported no asthma attacks, that he did not contract infection easily from his respiratory disorder, that he had no episodes of respiratory failure requiring assistance from a machine, and that he did not require outpatient oxygen therapy. He did report that he gets pain at the right thorax lasting around 10 minutes a few times a day. He reported no functional impairment due to his disability. PFT results after bronchodilator were FEV-1 of 90 percent predicted and FEV-1/FVC was 79 percent. A DLCO test was not done as "the PFT results were sufficient to evaluate the pulmonary status of the claimant." A chest X-ray study was normal. The examiner stated that there was no change in the diagnosis.

In August 2008, the Veteran was afforded a VA examination. He reported shortness of breath after walking two city blocks, asthmatic attacks weekly, and that he had respiratory failure requiring assistance from a machine nine times total-the last time within the prior year. He used inhalers to treat his disorder. He reported no loss of appetite, hemoptysis, cough with purulent sputum, daily cough with blood-tinged sputum, or orthopnea. He reported functional impairment resulting in an inability to SCUBA dive or sky dive. PFT testing was only done before use of a bronchodilator because that test was within normal limits so those results will be used for rating purposes. He exhibited FEV-1 of 86 percent predicted and FEV-1/FVC was 83 percent. The examiner indicated that FEV-1/FVC more accurately reflects the severity of his disability and there was no indication that DLCO testing was performed. A chest X-ray study was normal. There was no change in the Veteran's diagnosis, the disability was resolved, and he did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.

In January 2011, the Veteran was afforded a VA examination. The Veteran reported symptoms of cough with sputum, night sweats, pain or discomfort over the chest area on exertion, and chronic respiratory problems, shortness of breath, and asthma. His treatment had included albuterol, Coumadin, Heparin, antibiotics, and steroid therapy, but not oxygen. He reported functional impairment resulting in an inability to run, walk long distances, or ride a bicycle. PFT testing revealed better FEV-1 results before bronchodilator use so that result will be used for rating purposes. FEV-1 was 72 percent predicted. FEV-1/FVC was 83 percent after bronchodilator use. The examiner indicated that the FEV-1/FVC result more accurately reflected the severity of the Veteran's disability. A DLCO "was not done as the PFT results were sufficient to evaluate the pulmonary status of the claimant." A chest X-ray study was within normal limits. The examiner stated that there was no change in the diagnosis, that his disorder was active, and that he did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.

During the period on appeal, the Veteran's status-post spontaneous pneumothorax has been shown to be manifested by no more than pain at the right thorax, use of an inhaler, shortness of breath, weekly asthmatic attacks, cough with sputum, night sweats, pain or discomfort over the chest area on exertion, and chronic respiratory problems, and lowest FEV-1 was 72 percent predicted and his lowest FEV-1/FVC was 79 percent. Given these facts, the Board finds that the current 10 percent evaluation adequately reflects the Veteran's impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 30 percent rating is not warranted as the Veteran did not exhibit FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.

2.  Status-Post Spontaneous Pneumothorax Scar

The regulations in 38 C.F.R. § 4.118 have been modified since the Veteran first filed his claim for an increased rating in April 2008. When the Veteran filed his claim, diagnostic code 7804 stated in relevant part that:  A superficial scar (one that is not associated with underlying soft tissue damage) that is painful on examination warrants a 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007). The current regulation states that:  One or two scars that are unstable or painful warrants a 10 percent evaluation. Three or four scars that are unstable or painful warrants a 20 percent evaluation. Note (1) to the diagnostic code states that "An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar." Note (2) to the diagnostic code states that "If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars." Note (3) to diagnostic code 7804 states, in relevant part, that scars evaluated under diagnostic code 7800 may also receive an evaluation under diagnostic code 7804, if applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016). The Board finds that the change in regulatory language is semantic and neither version is more favorable to the Veteran.  

In August 2009, the Veteran was afforded a VA examination. He reported pain and a pulling sensation when he turned, but no skin breakdown and no functional impairment. On examination, the Veteran was determined to have a linear scar measuring 3 centimeters by 1 centimeter. It was not painful; there was no skin breakdown; it was superficial with no underlying tissue damage; there was no inflammation, edema, or keloid formation; it was not disfiguring; and it did not limit his motion or function. There was no change in his diagnosis.

In January 2011, the Veteran was afforded another VA examination. He reported pain when twisting his torso. He did not experience skin breakdown or functional impairment. On examination, he had a linear scar measuring 4 centimeters by 0.3 centimeters. It was not painful; he had no skin breakdown; it was superficial with no underlying tissue damage; inflammation and edema were absent; there was no keloid formation; it was not disfiguring; and it did not limit his motion or function.

During the period on appeal, the Veteran's status-post spontaneous pneumothorax scar has been shown to be manifested by no more than pain, 4 centimeters in length, and 1 centimeter wide. Given these facts, the Board finds that the current 10 percent evaluation adequately reflects the Veteran's impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 20 percent rating is not warranted as the Veteran does not have three or four unstable or painful scars.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral knee disorder is denied.

A rating in excess of 10 percent, since April 24, 2008, for status-post spontaneous pneumothorax is denied.

A rating in excess of 10 percent, since April 24, 2008, for status-post spontaneous pneumothorax scar is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


